Citation Nr: 0018971	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  96-46 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder, claimed as cervical dysplasia.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to an initial evaluation in excess of 
30 percent for status post pronator teres syndrome, with 
history of residual thumb and forearm tightness, 
tremulousness with fatigue and exertion, paresthesias, hand 
and forearm, coldness of fingers, early degenerative joint 
disease, and ulnar aspect of the right arm (major) (status 
post pronator teres syndrome of the major arm).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1978, from March 1980 to March 1984, from July 1984 
to July 1987, and in the Oregon National Guard from February 
1990 to January 1991.

The current appeal arose from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.  The RO, among other actions, 
granted entitlement to service connection for pronator teres 
syndrome of the right (major) arm and assigned a 30 percent 
evaluation, effective October 6, 1994, and denied entitlement 
to service connection for a low back disorder, a 
gastrointestinal disorder, and a gynecological disorder.

In November 1997, the Board of Veterans' Appeals (the Board) 
remanded the claims to the RO for further development and 
adjudicative actions.

In February 2000, the RO affirmed the determinations 
previously entered, and granted entitlement to service 
connection for chronic sprain of the lumbosacral spine with 
mild degenerative joint disease and assigned a 10 percent 
evaluation, effective October 6, 1994.

The Board notes that the veteran has not filed a notice of 
disagreement following the grant of service connection for 
lumbosacral spine with mild degenerative joint disease, and 
thus this claim is no longer on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).

The issue of entitlement to service connection for a 
gastrointestinal disability is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
gynecological disorder, claimed as cervical dysplasia, is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.

2.  Status post pronator teres syndrome of the major arm is 
manifested by no more than moderate incomplete paralysis of 
the median nerve.

3.  The scar on the right forearm is shown to be productive 
of tenderness on objective demonstration.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
gynecological disorder, claimed as cervical dysplasia, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an initial evaluation in excess of 
30 percent for status post pronator teres syndrome of the 
major arm have not been met.   38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515 
(1999).

3.  The criteria for a separate compensable evaluation of 
10 percent for the scar on the right forearm have been met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in June 1980 the veteran 
complained of lower abdominal pain.  The assessment was 
salpingitis.  October 1980 and September 1981 gynecological 
cytologies were negative.  In February 1986 she complained of 
pelvic pain and reported a two-year history of such.  The 
diagnosis entered was normal gynecological examination.

An October 1989 report of medical history completed by the 
veteran revealed she reported she had had mild dysplasia, 
which had been treated one year prior.  She further reported 
irregular menses.

A March 1995 VA examination report shows the veteran reported 
numbness in her right hand and a pulling in or tightness in 
her right palm.  She stated she noticed this feeling if she 
held her arm in a salute for a period of time, which would 
cause numbness of the arm and forearm.  She reported she had 
pain in her right elbow, particularly after she would type.  
She stated she had undergone surgery in 1984 and that her 
symptoms had lessened subsequently.

The veteran noted she had to use both hands to brush her 
teeth because of weakness in the right hand.  She reported 
using a machine that vibrated, such as a lawn mower, would 
cause a burning sensation in her hand and forearm.  She 
further stated using the computer for 15 to 20 minutes caused 
her fingers to become cold and, at times, painful.  She 
stated she had partial numbness of the lateral distal part of 
her forearm.

Physical examination of the right arm revealed a well-healed 
scar, which was seven inches in length and 3/8 of an inch in 
width, in the proximal forearm, which extended to the 
antecubital fossa.  The examiner noted there was a degree of 
hypesthesia of the distal medial dorsal aspect of the right 
forearm.  

Both hands revealed palmar erythema (which the examiner noted 
had occurred after the birth of one the veteran's children).  
She was able to make a full fist and appose all digits to the 
thumb normally.  Grip strength was approximately equal 
between the two hands, but the examiner noted that it may 
have been slightly less in the right hand.

The examiner entered a diagnosis of pronator teres syndrome 
with decompression, residuals of thumb and distal forearm 
tightness, tremulousness with fatigue and exertion, 
paresthesias in the hand and forearm, and coldness of 
fingers.  The examiner noted the right hand function was 
intact except for the complaint of coldness of digits after 
computer use.

A March 1995 gynecological examination report shows the 
veteran reported she had been notified after she was 
discharged from service that her pap smear had shown cervical 
dysplasia, which was confirmed by a private physician.  She 
stated the private physician treated her with cryotherapy, 
and that subsequent pap smears had been normal.

The veteran stated she had begun to have pelvic pain in 1980, 
which occurred primarily with ovulation.  She noted she had 
had a laparoscopic tubal ligation in 1986 and was told there 
was no evidence of endometriosis in the pelvis.  She stated 
she was later told that the possible cause of her pelvic pain 
was pelvic inflammatory disease.  She denied any current 
pelvic pain.

The veteran reported her mother and grandmother had gone 
through menopause early, and had been informed she was going 
through menopause early as well, but noted she continued to 
have menstrual cycles.

Physical examination revealed a parous cervix.  The examiner 
noted the squamo-columnar junction was up inside the 
endocervical canal.  A pap smear was obtained.  The examiner 
stated the uterus was normal in size and slightly anteflexed, 
but freely movable.  There was no adnexal masses, nodularity, 
or other pathology noted.  She had very mild discomfort in 
the right adnexa.

The examiner entered an impression of history of abnormal pap 
smear in 1987 and intermittent pelvic pain dating back to 
1980.  The examiner stated that the veteran was not currently 
symptomatic, but noted that the results of the pap smear were 
pending.  The examiner stated that pending the results of the 
pap smear, it appeared the veteran had no active 
gynecological problem at this time.

Results of the March 1995 pap smear were negative and within 
normal limits.

A March 1995 report of medical examination shows that a 
pelvic examination was normal.

A January 1997 examination report shows the veteran reported 
a similar medical history as to her right arm as she did at 
the time of the March 1995 examination.  She stated presently 
her right arm condition had gotten worse.  She complained of 
weakness in her hand and arm, below the elbow.  She stated 
she was not able to hold a dish in her right hand because she 
would drop it.  She denied any loss or abnormality of 
sensation to hot and cold.

The examiner noted he had reviewed the prior examination.  
Physical examination revealed a 17 centimeter scar, which he 
stated was irregular, but was well healed.  He stated he 
could not demonstrate fatigue and noted that the veteran felt 
it "subjectively."  Deep tendon reflexes were 1+, brisk, 
and equal, bilaterally throughout, including biceps.  

As to sensory modality, the examiner stated the veteran had 
tenderness over the medial aspect of the ventral scar.  He 
stated she had obtundancy of sensation over the dorsal right 
forearm, as compared to the left side.  She was able to 
distinguish between stick and dull, but it was not as good on 
the right side as on the left.  Sensation was about the same, 
but there was a slight obtundancy in the right dorsal hand.

The examiner stated the veteran had paresthesias in the tips 
of the fingers in the right hand, particularly with movement 
or activity.  He noted she experienced pain in the region of 
the dorsal proximal right forearm, as well as in the elbow 
area.  The examiner stated he felt she had normal range of 
motion in the right arm, including the right hand and right 
wrist.  He noted that forcing her to straighten out her right 
arm and supinate the hand would cause pain in her elbow.

Measurements in the right upper arm were the same as the left 
upper arm.  The examiner stated the muscles throughout 
appeared to be of good girth and fairly normal strength, 
except that which he had reported.  She had good apposition 
of the tip of the thumb to the tip of the forefinger and 
other fingers of the right hand, which was the same on the 
left.  The examiner noted there was some slight tightness of 
the right thumb and right forefinger.  He further noted there 
may be some slight stiffness in the right wrist even though 
the wrist had normal range of motion.

The examiner stated on pressure applied, tapping form, to the 
ventral distal right wrist and to the ventral distal of the 
left wrist, there was no abnormality.  Movement of the thumb 
on the right hand was normal, and the thenar eminence 
appeared to be normal with good strength.

The diagnoses were right pronator teres syndrome, a proximal 
entrapment of the median nerve, with some weakness in the 
right lower arm and hand, postoperative status, with early 
degenerative joint disease, ulnar aspect of the right elbow 
and epicondylitis of the right arm at the elbow, which the 
examiner noted could not be proven.

A January 1999 VA examination report shows the veteran 
reported her right arm had gotten worse since January 1997.  
She described the pain going from intermittent to more 
frequent than that.   She stated her pain in her right arm 
and hand, at rest, was a grade 3, but at work with use of the 
computer, it was a grade 8.  She stated she had to stop work 
after 10 or 15 minutes if working on the computer.  She 
denied any pain going up into her shoulder.

The veteran stated flare-ups would occur with certain 
movements and activities, particularly when she would raise 
her right arm above her head.  She reported she was unable to 
brush her teeth with her right hand and could not hold a 
coffee cup in her right hand.  She described having more 
weakness in the right arm than she did two years prior, and 
having less endurance with repetitive movement in general.  
She noted she had taught herself to write with her left hand.  
She reported she had paresthesias intermittently in the 
fingertips on the plantar surface of all the fingers and the 
thumb on the right hand.  She stated she got occasional 
paresthesias in her right wrist.  She stated she could feel 
stimuli, but it was less sensitive on the right side.

The veteran stated her right upper extremity had limited her 
work, and that if she did not have this disability, she would 
do the same type of work she was doing currently, but that 
she would be able to manage it better.  Her last job had 
ended in 1998 as an administrative assistant.  She stated she 
felt she had lost that job because of the right upper 
extremity disability.  She noted she could manage the 
activities of daily living, but she was very slow, and it had 
been hard for her to learn how to use her left hand.

The examiner stated that the deep tendon reflexes in the 
biceps were 1+, brisk, and equal, bilaterally.  He stated 
that in the ventral upper arm above the elbow on the right 
side, the veteran could feel stimuli and could distinguish 
between sharp and dull stimuli, but he noted sensation was 
better in the left arm.  In the ventral forearm on the right, 
sharp or stick stimulus was felt to be hypersensitive on the 
right side and normal on the left.  Stimulus that was dull 
was the same for the right as it was for the left.  The 
examiner noted that touch on the ventral forearm distally was 
more sensitive on the left than on the right.

In checking the dorsal forearm of the right arm, in the 
proximal section, the examiner found there was a sharper 
perception of a sticking or sharp stimulus in that area as 
compared to the opposite area in the left arm.  In the mid 
and distal forearm on the right, the sensation was not as 
great as it was on the left.  

In checking the dorsal right hand, the examiner found that a 
sharp stimulus was dull on the right and normal on the left.  
In checking for the ventral right hand and the ventral 
sections of the fingers and thumb, the examiner found that 
sensation was normal on both the right and the left, and the 
veteran reported sharp stimuli accurately.

The examiner noted the veteran had paresthesias or needles 
and pins sensation in the ventral fingertips of the right 
hand, but that he was not able to demonstrate aggravation of 
these paresthesias with movement.  He stated she had good 
dexterity of the right hand, as well as of the left hand.

The motor modality, in general, seemed to be normal 
throughout the body, but there was some weakness to the right 
grip secondary to production of pain in the ventral distal 
forearm at that time.  Otherwise, other checking of the 
muscles in the right upper extremity appeared normal.  There 
was good girth throughout the right upper extremity and good 
strength.  The examiner noted there was no muscle atrophy.  
He added she had mild tenderness over the medial epicondyle 
of the right elbow.

The examiner stated that when checking the range of motion of 
the right upper extremity, the veteran reported pain 
throughout the lower arm, but no pain in the right shoulder.  
Pain in the right forearm was worse when checking movement 
against pressure in right forearm flexion and extension.

The examiner stated he could not find any evidence of carpal 
tunnel syndrome and no evidence of tenderness or disability 
with tapping the distal ventral wrist on the right side.  
Thenar eminence in the right hand was normal with good 
strength, and there was good movement of the thumb inward 
towards the palm and then back again.

The diagnoses entered were previous pronator teres syndrome 
of the right forearm with postoperative status and pain in 
the right forearm and hand, paresthesias in the distal 
ventral fingers of the right hand, etiology undetermined, and 
mild degenerative joint disease of the right elbow.  

The examiner noted that with electrophysiological studies 
(nerve conduction studies and electromyographs), there were 
normal findings and no evidence of progressive neuropathic 
process to explain the veteran's right upper extremity 
symptoms.

February 1999 nerve conduction study and electromyograph 
results revealed the following impression:

"Today's examination demonstrated normal 
electrophysiological findings with motor 
and sensory nerve conduction studies of 
the median and radial nerve.  The 
specific nerve conduction study to the 
pronator quadratus was not able to be 
performed because of painfulness.  
However, the electromyographic study, 
although limited, did not demonstrate any 
gross abnormalities."

The examiner noted that clinical observation of the right 
upper extremity and the electrophysiological tests were in 
agreement that there was no gross objective feature to 
suggest a progressive neuropathic process as an explanation 
for the right upper extremity symptoms.

A February 1999 VA gynecological examination report shows the 
veteran reported the same medical history as she had at the 
time of the March 1995 examination.  Pelvic examination 
revealed a small cervix.  The uterus was of normal size and 
shape, and somewhat anteflexed.  It was freely movable and 
nontender and there were no adnexal masses.

The relevant diagnosis was history of cervical dysplasia in 
1987 with no recurrence at this time.  He noted it had been 
12 years since her history of cervical dysplasia.  The 
examiner noted he had attempted to find the medical record 
which had shown dysplasia, but he had been unable to find it.  
The examiner noted a pap smear had been obtained.  


A February 1999 pap smear report shows the results were 
negative and within normal limits.


Service Connection Criteria

Generally, for service connection to be granted, it is 
required that the evidence establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or if preexisting service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1999).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  See id.

When a disability is not initially manifested during service 
or within an applicable presumptive period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. 
§ 1113(b) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).


A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Caluza v. Brown, 
7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also 38 U.S.C.A. §§ 1110, 38 C.F.R. 
§ 3.303 (1999); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  

The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit, 5 Vet. App. at 93.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that if a veteran fails to submit a well-
grounded claim, VA is under no duty to assist the claimant in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit, 
5 Vet. App. at 93; 38 C.F.R. § 3.159(a) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Service Connection Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that her claim is well grounded; that is, that her claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit, 5 Vet. App. at 93.  Because the veteran has failed 
to meet this burden, the Board finds that her claim of 
entitlement to service connection for a gynecological 
disorder, claimed as cervical dysplasia, must be denied as 
not well grounded.



The Board reiterates the three requirements for a well-
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, 7 Vet. App. 498.

Here, the veteran has asserted that a pap smear in 1987 
resulted in a finding of cervical dysplasia.  However, since 
the finding in 1987, there has been no evidence of such.  
When examined in March 1995, the examiner stated that pending 
the results of the pap smear, it appeared the veteran had no 
active gynecological problem at the time.  The pap smear done 
at that time was negative. 

Additionally, when examined in February 1999, the examiner 
stated the veteran had had a finding of cervical dysplasia in 
1987, but that there had been no recurrence.  The pap smear 
done at that time was negative.  

As stated above, the burden is on the veteran to bring forth 
evidence of a well-grounded claim for entitlement to service 
connection.  Here, she has not brought forth any post service 
medical records to show she has a current gynecological 
disorder.  

The Court has stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability," and 
held that "[i]n the absence of proof of a present 
disability[,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau, 2 Vet. 
App. at 143-44.  

Because there is no evidence of a current and competent 
diagnosis of a gynecological disorder, the Board must deny 
the claim as not well grounded.  Id.; see also Caluza, 7 Vet. 
App. at 505.

Although the veteran has stated that she has a gynecological 
disorder, she is a lay person, and her opinion is not 
competent to establish a current gynecological disorder.  See 
Layno, 6 Vet. App. at 470; Espiritu, 2 Vet. App. at 494.  The 
veteran's unsupported opinion does not give rise to a well-
grounded claim.

Additionally, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusion as to 
whether or not the veteran has a gynecological disorder, 
claimed as cervical dysplasia.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).

The Board notes that Fast Letter 99-115 addressed the subject 
of service connection and laboratory findings, such as 
cervical dysplasia.  The Fast Letter provided that cervical 
dysplasia, generally, is neither a disease or injury, but is 
a cellular abnormality of the cervix revealed by a pap smear.  
The Veterans Benefits Administration (VBA) noted that service 
connection was not warranted for cervical dysplasia when no 
treatment was required, as it is essentially a "non-
disabling laboratory finding."  However, the VBA noted that 
service connection may be warranted if there are residuals 
following treatment for the cervical dysplasia.

The Board notes that it is not bound by Department manuals, 
circulars, or similar administrative issues, see 38 C.F.R. § 
19.5 (1999), however, it finds that such determination by the 
VBA further substantiates the Board's finding of no current 
disability.

The veteran reported she was treated for her cervical 
dysplasia by a private physician right after her discharge in 
1987.  In compliance with the Board's remand in November 
1997, the RO sent a letter to the veteran in May 1998, 
requesting that she identify all sources of treatment from 
both VA and non-VA physicians for all the disabilities for 
which she was seeking service connection.  The record 
reflects she did not respond.  Thus, although she reported 
she had been treated by a private physician in 1987, the 
Board does not have any records of such.  

Although it must be noted that even if the 1987 private 
record(s) showed another diagnosis of cervical dysplasia, the 
pap smears conducted in March 1995 and February 1999 were 
negative and within normal limits, and the VA examiners 
stated there was no current gynecological disorder.

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete her application.  

This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Here, VA fulfilled its obligation under section 5103(a) by 
issuing a statement of the case in August 1996 and 
supplemental statements of the case in April 1997 and 
February 2000.  

In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his/her claim pertains 
to relevant evidence which may exist or could be obtained).  
See also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) 
duty attaches only where there is an incomplete application 
which references other known and existing evidence that 
pertains to the claim under consideration); Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim).  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete her 
application if she wishes to reopen this claim.  See Graves 
v. Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to service connection 
for a gynecological disorder, claimed as cervical dysplasia, 
is not well grounded, the doctrine of reasonable doubt has no 
application to this claim.

Increased Evaluation Criteria

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991);  38 C.F.R. §§ 4.1, 4.2 (1999).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In the instant case the veteran is technically not seeking an 
increased rating, since her appeal arises from the original 
assignment of a disability rating.  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(1999).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10 (1999).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In cases of evaluation of musculoskeletal injuries there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45 (1999); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The medical nature of the particular disability to be rated 
under a given diagnostic code determines whether the 
diagnostic code is predicated on loss of range of motion.  
VAOPGCPREC 09-98.  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  



The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

In regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to the following 
considerations:  

(a) less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.);  

(b) more movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  

(c) weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.);  

(d) excess fatigability;  

(e) incoordination, impaired ability to 
execute skilled movements smoothly;  and 

(f) pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of 
station, disturbance of locomotion, 
interference with sitting, standing and 
weight-bearing are related 
considerations.

38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  

Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The Board notes that the service-connected right arm is the 
veteran's major arm.  Thus, only those evaluations as to the 
major arm will be reported.  Additionally, the Board notes 
that the RO has evaluated the veteran's service-connected 
disability under diagnostic codes 8515 and 5003 referable to 
disease of the peripheral nerves and arthritis.

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups; and a 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).

Complete paralysis of the radial nerve, including such 
symptoms as drop of hand and fingers, wrist and fingers 
perpetually flexed, the thumb adducted falling within the 
line of the outer border of the index finger; cannot extend 
hand at wrist, extend proximal phalanges of fingers, extend 
thumb, or make lateral movement of wrist; supination of hand, 
extension and flexion of elbow weakened, the loss of synergic 
motion of extensors impairs the hand grip seriously warrants 
a 70 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8514 (1999).

Severe incomplete paralysis of the radial nerve warrants a 50 
percent evaluation.  Id.  Moderate incomplete paralysis of 
the radial nerve warrants a 30 percent evaluation.  Id.  Mild 
incomplete paralysis of the radial warrants a 20 percent 
evaluation.  Id.  

Complete paralysis of the median nerve with the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances, warrants a 
70 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8515 (1999).  

Severe incomplete paralysis of the median nerve warrants a 
50 percent evaluation.  Id.  Moderate incomplete paralysis of 
the median nerve warrants a 30 percent evaluation.  Id.  Mild 
incomplete paralysis of the median nerve warrants a 
10 percent evaluation.  Id.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Code 8510 (1999).  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  Id.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  Id.

A 10 percent evaluation may be assigned for a scar which is 
poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7803 (1999).

A 10 percent evaluation may be assigned for a scar that is 
tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118; Diagnostic Code 7804 (1999).

Other scars are rated on limitation on function of the part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805 (1999).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Increased Evaluation Analysis

Initially the Board finds that the veteran's claim for an 
initial evaluation in excess of 30 percent for status post 
pronator teres syndrome of the major is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, a 
plausible claim has been presented.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of her service-connected status post pronator teres 
syndrome of the major arm are sufficient to conclude that her 
claim for a higher evaluation is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the November 1997 
remand of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent, and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  In this regard 
the Board notes that the veteran was given the opportunity to 
submit additional evidence in support of her claim.  She was 
afforded addition comprehensive examination.  The Board is 
unaware of any additional evidence, VA or non-VA, which has 
not already been requested and/or obtained in connection with 
the current appeal.  

Status post pronator teres syndrome of the major arm

After careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against an 
initial evaluation in excess of 30 percent for status post 
pronator teres syndrome of the major arm.  In March 1995 the 
examiner noted the veteran was able to make a full fist and 
appose all her digits to the thumb in a normal fashion.  Grip 
strength was approximately equal between the two hands, with 
the right being slightly less than the left.  The examiner 
stated the veteran's hand function was intact except for the 
complaint of coldness of her fingers after computer use.

In January 1997 the examiner stated deep tendon reflexes were 
1+, brisk, and equal, bilaterally.  The muscles in her right 
arm appeared to be of good girth with fairly normal strength.  
She had good apposition of the tip of the thumb to the tip of 
all her fingers.  There was some slight tightness of the 
right thumb and right forefinger.  Movement of the right 
thumb was normal, and the thenar eminence appeared to be 
normal with good strength.  The examiner noted there was some 
weakness in the right lower arm and hand.

In January 1999 deep tendon reflexes were again 1+, brisk, 
and equal, bilaterally.  The examiner noted that sensation to 
stimuli was better in the left arm than the right.  The 
veteran had some weakness to the right grip, but otherwise, 
the muscles in the right upper extremity appeared normal.  

The examiner noted there was no muscle atrophy.  The thenar 
eminence in the right hand was normal with good strength, and 
there was good movement in the thumb inward towards the palm 
and then back again.

Electrophysiological testing conducted at that time revealed 
no evidence of progressive neuropathic process to explain the 
veteran's right upper extremity symptoms.

Such findings are indicative of no more than moderate 
incomplete paralysis of either the radial nerve or the median 
nerve, and thus no more than 30 percent disabling.  See 
38 C.F.R. § 4.124a, Diagnostic Codes 8514, 8515.

An evaluation in excess of 30 percent is not warranted.  
There are no findings in the medical evidence, which would 
indicate severe incomplete paralysis.  The veteran has been 
able to make a fist in her right hand and appose her thumb to 
each of her fingers.  There is no drop in her hand or fingers 
or a finding of ape hand.  It is clear that the veteran's 
right arm, including her hand, is weaker than her left arm, 
but the difference in the abilities of her arms and hands, 
between the right hand and the left hand, have not been shown 
to be significant.

In fact, electrophysiological testing has been unable to 
confirm the severity of the symptoms described by the 
veteran.  She has been able to appose her fingers and her 
thumb, and thenar eminence in the right hand has been 
reported as normal with good strength.  There is good 
movement of the right thumb inward towards the palm and then 
back again.  The veteran has full range of motion of her 
fingers in her right hand and her right wrist.  An evaluation 
in excess of 30 percent is not warranted.

The Board is aware that the RO has included degenerative 
joint disease of the right elbow as part of the service-
connected disability.  The primary symptoms shown by the 
medical findings are related to the peripheral nerves, as 
opposed to the musculoskeletal system.

Even considering the degenerative joint disease of the right 
elbow, an evaluation in excess of 30 percent is not available 
under Diagnostic Code 5003.  To grant a separate evaluation 
for the degenerative joint disease of the right elbow would 
violate the regulation against pyramiding.  See 38 C.F.R. § 
4.14 (1999).

Thus, considering the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), an evaluation in excess of 30 percent is not 
warranted.  No muscle atrophy has been found.  In fact, it 
has been refuted.  When describing the difference between the 
strength in the right arm with the strength in the left arm, 
the examiners have stated the difference is slight.  Fatigue 
has not been shown with objective findings.  Weakness has 
been shown; however, the 30 percent evaluation contemplates 
such weakness in the major arm.  The clinical findings 
reported above are indicative of no more than an overall 
30 percent disability evaluation for the service-connected 
right arm.  See 38 C.F.R. §§ 4.40, 4.45.  

The veteran is competent to report her right arm symptoms.  
She has alleged her right arm is much worse than the 
30 percent evaluation contemplates.  In addition, she has 
asserted her disability has worsened during the appeal 
period.  The Board finds that the medical evidence does not 
support her contentions for a higher evaluation.

The Board notes that the veteran has reported she has flare-
ups after typing on the computer for 10 to 15 minutes.  The 
30 percent evaluation contemplates exacerbations of the 
disability.  See 38 C.F.R. § 4.1 (the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations).

Therefore, to the extent the veteran has asserted that an 
initial evaluation in excess of 30 percent is warranted 
because of severe problems she has with her right arm, the 
Board finds the medical findings do not support her 
assertions for the reasons stated above.  Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991).

In view of the denial of entitlement to an initial evaluation 
in excess of 30 percent for the veteran's status post 
pronator teres syndrome of the major arm, the Board finds no 
basis upon which to predicate the assignment of "staged" 
ratings.  See Fenderson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
initial evaluation in excess of 30 percent for status post 
pronator teres syndrome of the major arm.  Gilbert, 1 Vet. 
App. at 53.

Scar on the right forearm

The Board notes that in the January 1997 examination report, 
the examiner stated that the veteran had tenderness over the 
medial aspect of the ventral scar.  The scar on the veteran's 
major arm is a result of surgery done for her service-
connected disability.

The Court has held that a separate, additional evaluation may 
be assigned if the veteran's disability is manifested by a 
scar that is poorly nourished with repeated ulceration, a 
scar that is tender and painful on objective demonstration, 
or a scar that is otherwise causative of limitation of 
function.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805; Esteban, 6 Vet. App. 259.

Here, the Board finds that a separate 10 percent evaluation 
is warranted for the scar on the right forearm, as the 
examiner made a finding of tenderness over the medial aspect 
of the ventral scar.  See id.

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 U.S.C.A. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided the criteria for extraschedular evaluation but did 
not discuss them in light of the veteran's claim for 
increased compensation benefits for her status post pronator 
teres syndrome of the major arm.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where the 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).

For example, it has not been shown that the service-connected 
status post pronator teres syndrome of the major arm has 
resulted in frequent hospitalizations or caused marked 
interference in employment.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of her 
status post pronator teres syndrome of the major arm.  The 
30 percent evaluation contemplates some interference with 
employment, which is appropriate for the veteran's level of 
disability.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

The veteran, not having submitted well-grounded claim of 
entitlement to service connection for a gynecological 
disorder, claimed as cervical dysplasia, the appeal is 
denied.

Entitlement to an initial evaluation in excess of 30 percent 
for status post pronator teres syndrome, with history of 
residual thumb and forearm tightness, tremulous with fatigue 
and exertion, paresthesias, hand and forearm, coldness of 
fingers, early degenerative joint disease, and ulnar aspect 
of the right arm (major) is denied.

Entitlement to a separate compensable evaluation of 10 
percent for the scar on the major arm, as a result of surgery 
for service-connected status post pronator teres syndrome of 
the major arm, is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



In the November 1997 remand, the Board requested the veteran 
be examined by the appropriate specialist and that the 
specialist render an opinion as to the etiology of the 
claimed gastrointestinal disorder, if any, to prior symptoms 
before, during, and after service.

In the January 1999 VA gastrointestinal examination report, 
the examiner entered diagnoses of gastroesophageal reflux 
syndrome with hiatal hernia and mild duodenitis.  However, he 
did not render an opinion as to the etiology to symptoms 
before, during, and after service.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  Thus, another remand is necessary.  See 
id.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should refer the veteran's 
claims file and a copy of this remand to 
the examiner who conducted the January 
1999 gastrointestinal examination.  The 
veteran need not be reexamined.  

The examiner is asked to review the 
veteran's claims files, including the 
service medical records and his January 
1999 examination report, and render an 
opinion as to the etiology of the current 
gastroesophageal reflux syndrome with 
hiatal hernia and mild duodenitis to 
symptoms before, during, and after 
service.  The opinion should be 
accompanied by a complete rationale.

3.  If, and only if, the examiner who 
conducted the January 1999 examination is 
not available, then the veteran should be 
afforded a VA gastrointestinal 
examination.  The claims file and a 
separate copy of this remand MUST be 
provided to the examiner for review prior 
and pursuant to conduction and completion 
of the examination, and the examiner must 
annotate the examination report noting 
that the claims file was in fact made 
available for review in conjunction with 
the examination..  The examiner is asked 
to render an opinion as to the etiology 
of the current gastrointestinal disorder, 
if any, to symptoms before, during, and 
after service.  The opinion should be 
accompanied by a complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested opinion, or if the 
original examiner was not available, the 
examination report and required opinion 
to ensure that it/they is/are responsive 
to and in complete compliance with the 
directives of this remand and if it/they 
is/are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a gastrointestinal 
disorder.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



